Exhibit 32.2 CERTIFICATION ACCOMPANYING PERIODIC REPORT PURSUANT TO SECTION -OXLEY ACT OF 2002 CERTIFICATION OF CHIEF FINANCIAL OFFICER The undersigned, Michael McDonald, Chief Financial Officer of The Fairchild Corporation (“Company”), hereby certifies that (1) the Annual Report of the Company on Form 10-K for the Annual Period Ended September 30, 2006 (the “Report”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and the results of operations of the Company. Date: August 13, 2007 /s/ MICHAEL MCDONALD Michael McDonald Senior Vice President and Chief Financial Officer
